office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br4 gl-129051-08 uilc date date to associate area_counsel small_business self employed--long island cc sb li -------------------------- ---------------- chief branch cc pa br4 from subject self-releasing liens and new york state tax warrants this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether a federal_tax_lien that initially arose prior to a new york state tax_lien was released by a self-releasing notice_of_federal_tax_lien and then reinstated after the state tax_lien arose primes the state tax_lien conclusions a federal_tax_lien that initially arose prior to a new york state tax_lien was released by a self-releasing notice_of_federal_tax_lien and then reinstated after the state tax_lien arose does not prime the state tax_lien a lien that has been reinstated is effective as of the date the notice revoking the release of lien is mailed to the taxpayer and has the same force and effect as of the reinstatement date as a general tax_lien created by an assessment facts the service assesses a federal tax_liability creating a federal_tax_lien prior to the date on which the state of new york files a tax warrant for a state tax_liability subsequently the notice_of_federal_tax_lien securing the federal tax_liability self-releases the underlying gl-129051-08 federal_tax_lien the service later revokes the release of the federal_tax_lien and reinstates the lien after the date on which the state filed its tax warrant law and analysis because a state tax_lien is not one of the interests set forth in sec_6323 a notice_of_federal_tax_lien does not need to be filed to establish the government’s relative priority with respect to a state tax_lien the relative priority of a federal_tax_lien vis a vis a state tax_lien is determined by the principal first in time first in right 347_us_81 pursuant to this principal the relative priorities of the federal_tax_lien and a state tax_lien depends on the time each lien attached to the property in question and became choate id pincite the first to attach and become choate has priority a federal_tax_lien arises and is choate at the time the assessment is made sec_6322 see 377_us_351 at this point the lien attaches to all of a taxpayer’s property and rights to property sec_6321 a tax_lien in new york arises attaches to the title to and interest in real personal and other_property of the taxpayer and is choate when a tax warrant is filed in the appropriate office and entered in the judgment docket new york tax law sec_692 mckinney in re thriftway auto rental corp 457_f2d_409 2d cir see 427_fsupp_940 s d ny in your scenario the service assessed the federal_income_tax liability prior to the state of new york filing its tax warrant therefore the federal_tax_lien initially primed the state tax_lien the twist in your scenario is that the notice_of_federal_tax_lien subsequently self-released the underlying federal_tax_lien when the service discovered that the lien had been released it filed a notice revoking the release this action reinstated the lien pursuant to sec_6325 the service must issue a certificate of release of a lien no later than thirty days after the liability listed in the notice has been fully satisfied or become unenforceable as a matter of law if the service fails to release a lien at the appropriate time it may be held liable for damages to the taxpayer under sec_7432 in order to ensure that a lien is released timely the service has developed self- releasing liens notice_of_federal_tax_lien form y c provides that unless the notice is refiled by the dates set forth for each assessment listed in the notice the notice shall operate as a certificate of release of the liens securing the listed assessments according to sec_6323 a certificate of release shall be conclusive that the lien referred to in such certificate is extinguished emphasis added when a lien has been released the service may revoke the release and reinstate the lien if an appropriate_official determines that the certificate of release of the gl-129051-08 general tax_lien was issued erroneously or improvidently sec_301 f a the reinstatement of the lien generally is effective as of the date the notice of revocation is mailed to the taxpayer however the reinstated lien is not effective before the filing of the notice of revocation if a filing is required because the notice_of_federal_tax_lien had been filed sec_301_6325-1 as of the effective date of the reinstatement the reinstated lien has the same force and effect as a general tax_lien imposed by sec_6321 which arises upon assessment of the tax_liability sec_301_6325-1 although the federal_tax_lien in your scenario initially primed new york’s tax_lien because the federal lien attached to the taxpayer’s property before new york’s lien arose attached and became choate when the tax warrant was filed city of new britain pincite the federal lien lost its priority when it was released and not reinstated until after new york’s lien became choate the release of the lien by form y c extinguished the federal lien which did not arise again until it was reinstated after new york’s lien had arisen and become choate by the filing of the tax warrant please call if you have any further questions
